 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT
 4                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                             Case No.: CR 18–232 JST
 8                    Plaintiff,                            [PROPOSED] ORDER TO CONTINUE
                                                            STATUS CONFERENCE
 9            v.
10    DAVEY WAYNE HUDSON,
11                    Defendant.
12

13         Pursuant to the parties’ Stipulation, it is hereby ORDERED that the status conference
14   previously scheduled for November 2, 2018 at 9:30 a.m. is hereby continued to November 30, 2018
15   at 9:30 a.m. For good cause shown, pursuant to facts set forth in the parties’ Stipulation, time is
16   excluded for the period between November 2, 2018 through November 30, 2018, under the Speedy
17   Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv).
18

19
                                                                       ISTRIC
20                                                                TES D      TC
                   IT IS SO ORDERED.                            TA
                                                                                               O
                                                            S




21
                                                                                                U
                                                          ED




                                                                                                 RT




                                                                                     DERED
                                                      UNIT




22
                                                                       O OR
23
     Dated:        November 1, 2018
                   ______________
                                                               IT IS S
                                                                                                       R NIA




                                                            HONORABLE JON S. TIGAR
                                                            United States District Judge
24
                                                                                     S . Ti ga r
                                                      NO




                                                                                 n
                                                                    J u d ge J o
                                                                                                       FO




25
                                                        RT




                                                                                                   LI




26                                                             ER
                                                            H




                                                                                               A




                                                                    N                              C
                                                                                      F
27                                                                      D IS T IC T O
                                                                              R
28

     [PROPOSED] ORDER TO CONTINUE STATUS CONFERENCE
     DAVEY WAYNE HUDSON, CR 18–232 JST
                                                        1
